Citation Nr: 0509641	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals of 
surgery for a right inguinal hernia, to include a 
cardiovascular disorder, claimed as due to treatment at a VA 
facility.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Susan Janec, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a "right inguinal hernia."  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1997, a transcript of which has been 
associated with the claims file.  

In July 1998, the Board remanded the case to the RO for 
further development and adjudicative action.

In September 2000, the RO affirmed the determination 
previously entered.  

On February 27, 2001, the Board issued a decision denying the 
veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery for a right inguinal hernia, to include 
a cardiovascular disorder, claimed as due to treatment at a 
VA facility.  

In May 2002 the United States Court of Appeals for Veterans 
Claims (CAVC) issued an Order vacating the Board's February 
2001 decision in response to a joint motion by the Secretary 
of Veterans Affairs and the veteran, and remanded the claim 
to the Board for further action consistent with its Order.

In January 2003 the Board began to undertake internal 
development of the veteran's claim, and notified the veteran 
of same by letter dated in April 2003.  Additional evidence; 
namely, a medical examination with opinion was obtained and 
associated with the claims file.  

In October 2003, the Board remanded the case to the RO for 
further development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 
38 U.S.C. §§ 5109B, 7112).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  As noted, the VCAA 
redefined the obligations of VA with respect to notice and 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As noted in the Introduction above, the case was remanded in 
October 2003 for action required by the VCAA.  In an attempt 
to meet those requirements, the RO sent the veteran a letter 
in March 2004.  However, in describing the evidence the 
veteran needed to substantiate his claim for benefits under 
38 U.S.C.A. § 1151 in this letter, the wrong version of 
§ 1151 was recited.  

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  This is the standard that was described 
in the March 2004 letter.  However, the Act specified that 
the amendments to 38 U.S.C.A. § 1151 were effective for 
claims filed after October 1, 1997.  See also, VAOPGCPREC 40-
97.  

The veteran's claim was filed prior to October 1, 1997.  
Hence, the amended version of 38 U.S.C.A. § 1151 is not 
applicable.  In pertinent part, the applicable version of 
38 U.S.C.A. § 1151 provides that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C. § 1151 (West 
1991).  

In determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from disease or injury.  

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which 
hospitalization, etc., was authorized or for the necessary 
consequences of a procedure.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(b), (c) (2004).  
Consequently, the Board finds that a remand is required to 
correct this procedural defect in order to ensure full 
compliance with the VCAA.  

The Board also points out that the most recent supplemental 
statement of the case sent to the veteran in June 2004 was 
also sent to the Disabled American Veterans, presumably as 
his accredited representative.  However, the veteran's 
current power of attorney is listed in favor of Daniel G. 
Krasnegor, Attorney, as noted on the title page of this 
remand, as well as the previous Board remand of October 2003.  
Hence, all documentation pertaining to the adjudication of 
the veteran's claim must be sent to him.  

In response to the veteran's attorney's March 2004 letter, he 
is advised that in order to be awarded compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991), the 
evidence must show that the veteran has current additional 
disability as a result of VA treatment.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004))  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Accordingly, this case is REMANDED for the following:  

1.  A copy of the June 2004 supplemental 
statement of the case issued to the 
veteran should be mailed to the veteran's 
appropriate representative.  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim for benefits under the version of 
38 U.S.C. § 1151 in effect prior to 
October 1, 1997, and advise him of the 
division of responsibilities between him 
and VA in obtaining such evidence, in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159 (2004), and any other 
applicable legal precedent.  The veteran 
should be also advised of the need to 
submit all pertinent evidence in his 
possession.  A record of his notification 
must be incorporated into the claims 
file.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response, and issue a 
supplemental statement of the case to the 
veteran and his accredited 
representative, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action unless otherwise notified.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


